Title: To George Washington from Richard Thomas, 25 July 1786
From: Thomas, Richard
To: Washington, George



Hond Sir
Charleston [S.C.] 25th July 1786

Your Letters of the 5th December 85 & 25th March 86 in answer to mine of 13th August & 10th December 85, are come safe to hand, & should think myself wanting in gratitude to Your Excellency did I not instantly on the receipt of the last, acknowledge the due sence I have of the generosity & condescension you have been pleas’d to show on this occasion.
I was so unfortunate as not to get the first till the 5th of March, & should not have repeated my application had it arrived in the time there was the greatest reason to expect it, except in case of miscarriage, or some unavoidable delay.
I have to inform Your Excellency these Letters have sufficiently convinced me, as well as every other person to whom the affair has been communicated, that you are a stranger to the whole matter; and I cannot think a further examination necessary or justifiable, knowing the immaculate character in which Your Excellency is so eminently held by every Englishman.
I was actuated by no motive in this pursuit beyond a desire of discharging one of the duty’s of humanity, not having any knowledge of Mr Richards, nor the least information how that premature report respecting the Executor was first brought into existance. As to the Estate I beleive there is some truth in: for by an enquiry among the Virginians here, I have found that Lawyer Haynes is still living, & resident in Meclenburgh County, where I am to suppose the Estate lies; a Letter has been sent, & an answer is daily expected: so if any further information will be

satisfactory to Your Excellency, I will transmit it with a boundless pleasure. I have the Honour to be With Gratitude & Respect Hond Sir Your Excellency’s Obedt Humble Servt

Richd Thomas

